Citation Nr: 0503251	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral flat foot, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from July 1953 to 
October 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that granted a 10 percent rating for the veteran's 
bilateral pes planus.  In January 2000 the RO increased the 
evaluation to 30 percent, effective the date of receipt of 
the veteran's claim for increase.

The appellant and a friend testified before a hearing officer 
at the RO in September 1999.  A transcript of that hearing 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The Board notes that VA examination podiatry examinations 
were conducted in June 2003 and in August 2004.  Bilateral 
pes planus (flat foot) was diagnosed.  However, the examiner 
did not discuss the presence or absence of any pronation, 
tenderness of the plantar surfaces of the feet, or whether 
there is spasm of the Achilles tendon on manipulation.  The 
examination report also fails to address the extent of any 
painful motion, fatigability, fatigue, weakness or lack of 
endurance following repetitive use of the involved joints.  
Consequently, the Board has concluded that the record is not 
fully developed for adjudication purposes and that an 
additional examination of the veteran's service-connected 
bilateral flat foot should be conducted.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

It was noted in both VA examination podiatry examinations 
referred to above, that the claims folder was not available 
to the examiner for review.  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121,124 (1991); Lineberger v. Brown, 5 
Vet.App. 367, 369 (1993); Waddell v. Brown, 5 Vet.App. 454, 
456 (1993); 38 C.F.R. § 3.326 (2004).  The RO should 
therefore take the necessary measures to ensure that the 
veteran's claims folders are made available to the examiner 
prior to any future examination.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for his bilateral flat foot 
since July 2002.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should schedule the veteran to 
undergo a comprehensive VA podiatry 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of the veteran's 
service-connected bilateral flat foot.  
Prior to the examination, the veteran's 
claims folders must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.

The examiner is to comment on whether the 
bilateral flat foot disability is:

a)  severe, with objective evidence 
of marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; or

b)  pronounced, with objective 
evidence of marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the 
tendo achillis on manipulation, and 
whether the disability has or has 
not improved with the use of 
orthopedic shoes or appliances.

The examiner also should render an 
opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the veteran experiences likely 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms of 
the bilateral flat foot noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



